Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach the combinations of the amended limitations in the independent claims 1 and 8 including:
“…identifying visually similar sub-events within each event in the hierarchical event structure, wherein the visually similar sub-events have consistent color distribution and are identified by block-level color histogram similarity; 
ranking the events in descending order of importance based on a count of most to fewest visually similar sub-events within each event; 
identifying a plurality of event attributes present in the ranked events; 
receiving a selection from a user of a preferred event attribute; 
determining a threshold target distribution of the preferred event attribute, wherein determining the threshold target distribution comprises generating a normalized histogram having a plurality of bins, wherein each bin represents a category of the preferred event attribute; 
selecting a subset of ranked events that combined meet or exceed the threshold target distribution of the preferred event attribute; 
selecting a first event from the subset of ranked events with a highest ranking of importance; 
first event, wherein the number of media collection items selected is based on the threshold target distribution of the preferred event attribute; 
selecting a second event from the subset of ranked events; \\DC - 041667/388012 - 15614092 v12U.S. Application No. 14/310,777 Response to Office Action of July 15, 2020 
selecting media collection items that capture the selected second event, wherein the number of media collection items selected is based on the threshold target distribution of the preferred event attribute; and 
fulfilling an output product with the selected media collection items.”

Dependent claims 2-7, 9-12 and 15-17 incorporate the listed limitations by reference and contain limitations that further distinguish over the art of record. For these reasons, claims 1-12 and 15-17 are considered allowable over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        


3/25/2021


/ALEX GOFMAN/Primary Examiner, Art Unit 2163